          Case: 3:18-cr-00114-DMB-RP Doc #: 21 Filed: 05/11/20 1 of 1 PageID #: 69




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                            NO. 3:18-CR-114

KEVIN MAURICE ALLEN


                                                       ORDER

           On or about May 8, 2020, Kevin Maurice Allen, acting pro se, filed a document in which

he requests a bond and a bond hearing. Doc. #20. The Court notes that Allen, through counsel,

sought reconsideration of the issue of his detention approximately a month ago and that

reconsideration was denied.1 Docs. #12, #15. Regardless, because Allen was represented by

counsel when he filed his current request for a bond and a bond hearing and because, absent

circumstances inapplicable here, a defendant is not entitled to represent himself while represented

by counsel,2 the document [20] is STRICKEN. See United States v. Young, 99 F.3d 1135, 1996

WL 595643, at *1 (5th Cir. 1996) (unpublished table decision) (“This brief is stricken from the

record because it constitutes hybrid representation, and there is no right to such representation on

appeal.”).

           SO ORDERED, this 11th day of May, 2020.

                                                                   /s/Debra M. Brown
                                                                   UNITED STATES DISTRICT JUDGE




1
  Allen sought reconsideration of his detention based on “the rampant spread of the novel coronavirus 2019.” Doc.
#12 at 1. Reconsideration was denied because (1) there was “no information suggesting [Allen] is among those people
who, according to the Centers for Disease Control and Prevention, may be at higher risk for developing severe illness
from COVID-19” and (2) “there is no condition or combination of conditions that will reasonably assure [Allen’s]
appearance in court.” Doc. #15 at 1–2.
2
    United States v. Daniels, 572 F.2d 535, 540 (5th Cir. 1978).
